This is a companion case to that of Missouri, Kansas  Texas Railway Company of Texas v. P.E. Harrison, this day decided by us. The suit was brought against the plaintiff in error for injuries to plaintiff's wife similar to those sued for in the Harrison case. Mrs. Foster, having a ticket like those of Harrison and his wife, took passage on the same car. The testimony as to the condition and comfort of the car was very much the same in the two cases, and the court gave substantially the same charge. For the error in the charge the judgment in the former case was reversed. For the same reason the judgment in this case is reversed and the cause remanded for a new trial.
Reversed and remanded.